                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK

UNITED REALTY ADVISORS, LP, et al.,

       Plaintiffs,                                          Civil Action No. 14-cv-5903
                                                            Civil Action No. 14-cv-8084
vs.
                                                            HON. BERNARD A. FRIEDMAN
ELI VERSCHLEISER, et al.,

      Defendants.
__________________________________/

                                        TRIAL NOTICE

To All Counsel and All Pro Se Defendants:

               Be advised that the trial in this matter will commence with jury selection on

Monday, March 2, 2020, at 9:00 a.m., at the Daniel Patrick Moynihan United States

Courthouse, 500 Pearl Street, New York, New York. The parties are to inquire with the Clerk=s

Office to learn the courtroom number.

               The trial schedule will be Monday through Friday from 9:00 a.m. to 5:00 p.m.

with fifteen-minute breaks in the morning and afternoon and a one-hour lunch break. Each side

is limited to a total of forty-five hours to argue and to examine and cross-examine witnesses.

               The parties= proposed joint final pretrial order, as well as any proposed voir dire

questions, are due by February 21, 2020. A joint (stipulated) set of jury instructions is due by

the first day of trial.   If any specific instructions are disputed, each side is to present its

requested version along with supporting authority.

               The Court intends to seat eight jurors using the striking method.        Under the

striking method, the Court will place fourteen prospective jurors in the jury box and replace any

who are excused for cause. Following voir dire, the Court will provide each side with a form on
which simultaneously to write the names of the prospective jurors each side wishes to excuse

peremptorily, and those prospective jurors will be excused. Plaintiffs collectively may exercise

three peremptory challenges.        Defendants collectively may exercise three peremptory

challenges. If fewer than six prospective jurors are excused (due to overlap or to not all

challenges being exercised), then the jury will consist of the first eight prospective jurors who

have not been excused.

               All trial exhibits must be marked (e.g., P-1, P-2, etc.; D-1, D-2, etc.) in advance of

trial and each side must exchange its exhibit books, as well as any demonstrative exhibits, with

each other no later than one week before trial. Additionally, each side must provide the Court

with two copies of its exhibit book (one for the Court, one for the Court=s clerks).

               SO ORDERED.



                                        s/Bernard A. Friedman
                                        BERNARD A. FRIEDMAN
                                        SENIOR UNITED STATES DISTRICT JUDGE
                                        SITTING BY SPECIAL DESIGNATION
Dated: December 20, 2019December 20, 2019
       Detroit, Michigan




                                                 2
